Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. 
Regarding the prior art combination Goldring et al. (2012/0301069; “Goldring”) in view Erdamar et al. (Thermal tuning of a silicon photonic crystal cavity infilled with an elastomer, Proc. SPIE 8095, Active Photonic Materials IV, 80951J (12 September 2011); “Erdamar”), further in view of M. Bellingeri et al. (Optical properties of periodic, quasi-periodic, and disordered one dimensional photonic structures, Optical Materials 72 (2017); “Bellingeri”) and further in view of Lipson et al. (2016/0070062; “Lipson”),  applicant argues that the prior art combination does not disclose a thermo-optic material inserted at a pitch less than the wavelength of incident light, Remarks, p. 8, because: Lipson’s thermo-optic materials are “included in a waveguide core, and not in an optical resonator;” Remarks, p. 8; and Goldring’s photonic nanocavity structure has “a different configuration and objective” than the instant application’s nanocavity structure. Remarks, p. 5.,
Contrary to applicant’s arguments, Lipson discloses combining materials with disparate thermal and thermo-optic properties to provide composite subwavelength heterostructures that enable athermal devices.  Lipson, par. [0038] (“So part of the optical mode will experience positive change in index due to waveguide core while part of the mode will experience negative change due to the cladding. If the delocalization is designed properly, then these two effects will cancel each other out.”). 
[0033] Sensitivity of any photonic structure to ambient temperature fluctuations stems from the fact that increase in temperature increases the refractive index of all commonly used materials like Si, SiO.sub.2, Si.sub.3N.sub.4 etc. This is called thermo-optic (TO) effect, which is a fundamental material property. This problem manifests in redshift (increase) of cavity wavelength with increase of temperature. This is independent of cavity type like Mach-Zehnder Interferometers (MZI) or resonant systems like ring resonators. Temperature sensitivity is a fundamental problem in integrated optics and major bottleneck in bandwidth scaling of telecommunication systems. To combat this problem, a variety of approaches have been proposed and/or attempted. Some of these conventional approaches are listed in Table 1., below, along with their pros and cons. 
 [0034] The disclosed techniques include TiO.sub.2 or SrTiO.sub.3 cladding (with negative thermo-optic effect), which provide a variety of advantages, including, but not limited to, CMOS-compatibility, a very large operating range, deposition techniques, and easy to integrate. 
[0037] FIGS. 1A-1C show illustrative diagrams of exemplary embodiments of the athermal optical devices of the disclosed technology. FIG. 1A shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core cladded by negative TO material on one side and a low index material substrate on the other side. FIG. 1B shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core cladded by negative TO material on all sides, in which the negative TO material is formed on a low index material substrate. FIG. 1C shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core that is made of a stoichiometric mixture of negative and positive TO materials that exhibits insensitivity to a change in temperature and is cladded by a lower index material on all sides. 
[0038] The guiding layer can either be a waveguide core as used in integrated optics or an optical fiber core. The diagrams of the exemplary athermal optical devices in FIGS. 1A and 1B show that the waveguide core can be cladded either on one side or both the sides with a negative TO material. Part of the optical mode will be delocalized into the cladding layer and this delocalization can be controlled by the waveguide core dimension. So part of the optical mode will experience positive change in index due to waveguide core while part of the mode will experience negative change due to the cladding. If the delocalization is designed properly, then these two effects will cancel each other out. The diagram of the exemplary athermal optical device in FIG. 1C show the waveguide core formed of a specially designed stoichiometric mixture of positive and negative TO materials. For example, this can be achieved by a controlled deposition of TiO.sub.2 together with SiN or SiO.sub.2. 
[0052] The disclosed athermal optical device designs can be implemented to produce athermal silicon microring resonators. Described below are techniques for producing and implementing CMOS-compatible passively temperature insensitive silicon-based optical devices using titanium oxide cladding, which has a negative thermo-optic (TO) effect. Techniques to engineer the mode confinement in Si and TiO.sub.2 are presented, such that positive TO of Si is exactly cancelled out by negative TO of TiO.sub.2. The exemplary implementations demonstrate robust operation of the exemplary devices, e.g. including over 35 degrees.
Lipson, pars. [0033]-[0034], [0037]-[0038], and [0052].
Contrary to applicant’s arguments, Bellingeri discloses in figure 12 and related text providing composite materials by forming heterogeneous materials defined by subwavelength periodicities. Bellingeri, fig. 12 and p. 411-412.
Contrary to applicant’s arguments, Erdamar discloses providing composite photonic materials by filling photonic cavities with elastomers having negative thermo-optic coefficients.  Erdamar, Abstract.
Contrary to applicant’s arguments, Goldring discloses in figures 1b and 2a a circular resonator comprising: a first material, formed in a circular waveguiding shape, including a plurality of holes. Goldring, par. [0031] (“a hybrid resonator structure is realized by incorporating a series of periodic defects (i.e. a periodic complex refraction index distribution structure) into a standard resonator (e.g. Micro-Ring Resonators--MRRs)”).
Consequently, applicant’s arguments are not persuasive over the prior art combination Goldring in view of Erdamar, further in view of Bellingeri and further in view of Lipson.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldring et al. (2012/0301069; “Goldring”) in view Erdamar et al. (Thermal tuning of a silicon photonic crystal cavity infilled with an elastomer, Proc. SPIE 8095, Active Photonic Materials IV, 80951J (12 September 2011); “Erdamar”), further in view of M. Bellingeri et al. (Optical properties of periodic, quasi-periodic, and disordered one dimensional photonic structures, Optical Materials 72 (2017); “Bellingeri”) and further in view of Lipson et al. (2016/0070062; “Lipson”).
Regarding claim 1, Goldring discloses in figures 1b and 2a a circular resonator comprising: a first material, formed in a circular waveguiding-shape, including a plurality of holes. Goldring, par. [0031] (“a hybrid resonator structure is realized by incorporating a series of periodic defects (i.e. a periodic complex refraction index distribution structure) into a standard resonator (e.g. Micro-Ring Resonators--MRRs)”).

    PNG
    media_image1.png
    213
    471
    media_image1.png
    Greyscale

Goldring, Figure 1b


    PNG
    media_image2.png
    254
    340
    media_image2.png
    Greyscale

Goldring, Figure 2a


Further regarding claim 1, Goldring does not explicitly disclose a second material having a thermo-optic coefficient varying in a direction opposite to a direction of change of the thermo-optic coefficient of the first material depending on temperature, the second material being filled in the plurality of holes.
However, Erdamar discloses in Abstract filling a photonic crystal’s cavities with an elastomer that has a negative thermo-optic coefficient.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldring to have a second material having a thermo-optic coefficient varying in a direction opposite to a direction of change of the thermo-optic coefficient of the first material depending on temperature, the second material being filled in the plurality of holes because the resultant configuration would facilitate thermal tuning. Erdamar, Abstract.
Further regarding claim 1, Goldring in view of Erdamar does not explicitly disclose that the holes are nanoholes and that an interval between the plurality of nano holes is formed at a pitch shorter than a wavelength of incident light. 
However, Bellingeri discloses in figure 12: “a 1D photonic crystal made by alternating layer of titanium dioxide and silicon dioxide. For titanium dioxide we consider a constant refractive index nT ¼ 2.45, while for silicon dioxide we consider a constant refractive index nS ¼ 1.46. The thickness of the titanium dioxide layer is 75 nm, while the thickness of the silicon dioxide one is 225 nm, i.e. three layers of 75 nm. In this way we can also say that, in the lattice unit of 300 nm, we have one 75 nm layer of titanium dioxide and three 75 nm layers of silicon dioxide.” Bellingeri, fig. 12 and p. 411-412.

    PNG
    media_image3.png
    557
    689
    media_image3.png
    Greyscale

Bellingeri, Figure 12.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldring in view of Erdamar such that the holes are nanoholes and that an interval between the plurality of nano holes is formed at a pitch shorter than a wavelength of incident light because the resultant configuration would facilitate achieving an athermal device.   Lipson, pars. [0033]-[0034], [0037]-[0038], and [0052].

[0033] Sensitivity of any photonic structure to ambient temperature fluctuations stems from the fact that increase in temperature increases the refractive index of all commonly used materials like Si, SiO.sub.2, Si.sub.3N.sub.4 etc. This is called thermo-optic (TO) effect, which is a fundamental material property. This problem manifests in redshift (increase) of cavity wavelength with increase of temperature. This is independent of cavity type like Mach-Zehnder Interferometers (MZI) or resonant systems like ring resonators. Temperature sensitivity is a fundamental problem in integrated optics and major bottleneck in bandwidth scaling of telecommunication systems. To combat this problem, a variety of approaches have been proposed and/or attempted. Some of these conventional approaches are listed in Table 1., below, along with their pros and cons. 
 [0034] The disclosed techniques include TiO.sub.2 or SrTiO.sub.3 cladding (with negative thermo-optic effect), which provide a variety of advantages, including, but not limited to, CMOS-compatibility, a very large operating range, deposition techniques, and easy to integrate. 
[0037] FIGS. 1A-1C show illustrative diagrams of exemplary embodiments of the athermal optical devices of the disclosed technology. FIG. 1A shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core cladded by negative TO material on one side and a low index material substrate on the other side. FIG. 1B shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core cladded by negative TO material on all sides, in which the negative TO material is formed on a low index material substrate. FIG. 1C shows a diagram illustrating an exemplary athermal optical device structured to include a waveguide core that is made of a stoichiometric mixture of negative and positive TO materials that exhibits insensitivity to a change in temperature and is cladded by a lower index material on all sides. 
[0038] The guiding layer can either be a waveguide core as used in integrated optics or an optical fiber core. The diagrams of the exemplary athermal optical devices in FIGS. 1A and 1B show that the waveguide core can be cladded either on one side or both the sides with a negative TO material. Part of the optical mode will be delocalized into the cladding layer and this delocalization can be controlled by the waveguide core dimension. So part of the optical mode will experience positive change in index due to waveguide core while part of the mode will experience negative change due to the cladding. If the delocalization is designed properly, then these two effects will cancel each other out. The diagram of the exemplary athermal optical device in FIG. 1C show the waveguide core formed of a specially designed stoichiometric mixture of positive and negative TO materials. For example, this can be achieved by a controlled deposition of TiO.sub.2 together with SiN or SiO.sub.2. 
[0052] The disclosed athermal optical device designs can be implemented to produce athermal silicon microring resonators. Described below are techniques for producing and implementing CMOS-compatible passively temperature insensitive silicon-based optical devices using titanium oxide cladding, which has a negative thermo-optic (TO) effect. Techniques to engineer the mode confinement in Si and TiO.sub.2 are presented, such that positive TO of Si is exactly cancelled out by negative TO of TiO.sub.2. The exemplary implementations demonstrate robust operation of the exemplary devices, e.g. including over 35 degrees.
Lipson, pars. [0033]-[0034], [0037]-[0038], and [0052].

Regarding claims 2-9, as dependent upon claim 1, Goldring in view of Erdamar, further in view of Bellingeri and further in view of Lipson, as applied in the rejection of claim 1, discloses optical modulators comprising ring resonators with periodic and aperiodic heterostructures (including holes, nanoholes, thin films and core/claddings) configured to provide athermal behavior by comprising mixtures of materials with oppositely signed thermo-optic coefficients, including silicon, silica, and titania. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldring in view of Erdamar, further in view of Bellingeri and further in view of Lipson, as applied in the rejection of claim 1, to comprise:
2. The circular resonator of claim 1, wherein the second material is filled in the plurality of nano holes at a ratio relative to a volume of the first material to offset a change in the thermo-optic coefficient of the first material based on a change in the thermo-optic coefficient of the second material according to temperature. See Erdamar and Lipson, as applied in the rejection of claim 1.
3. The circular resonator of claim 1, wherein each of the plurality of nano holes is a through-hole which penetrates from one side to other side of the first material. See Goldring and Bellingeri, as applied in the rejection of claim 1.
4. The circular resonator of claim 1, wherein an interval of the plurality of nano holes comprises an interval that is formed at different pitches. See Goldring and Bellingeri, as applied in the rejection of claim 1.
5. The circular resonator of claim 1, wherein the first material is in a ring type or a disc type. See Goldring and Bellingeri, as applied in the rejection of claim 1.
6. The circular resonator of claim 1, wherein the first material is a semiconductor material or an insulator material, wherein the semiconductor material is a Si, Ge, or compound semiconductor material, and wherein the insulator material is Si.sub.3N.sub.4 or SiO.sub.2. See Goldring, Erdamar, Bellingeri, and Lipson, as applied in the rejection of claim 1.
7. The circular resonator of claim 1, wherein the second material is TiO.sub.2, MgZnO, YCOB, indium tin oxide (ITO) or GdCOB. See Bellingeri, and Lipson, as applied in the rejection of claim 1.
8. An optical modulator comprising the circular resonator of claim 1, further comprising: a substrate; an optical waveguide, disposed on the substrate, through which incident light passes, wherein the circular resonator is located on the substrate and is disposed adjacent to the optical waveguide. See Goldring, as applied in the rejection of claim 1.
9. An optical element comprising the circular resonator of claim 1, wherein the first material comprises a plurality of layers formed of different types of materials, and wherein the thermo-optical coefficient of the first material is an average thermo-optical coefficient of the thermo-optical coefficient with respect to each of the different types of materials. See Goldring, Erdamar, Bellingeri, and Lipson, as applied in the rejection of claim 1.
because the resultant configurations would facilitate achieving athermal devices. Lipson, pars. Lipson, pars. [0033]-[0034], [0037]-[0038], and [0052].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883